Case 18-23134-GLT       Doc 48     Filed 10/08/18 Entered 10/08/18 17:18:51           Desc Main
                                   Document     Page 1 of 4


                   UNITED STATES BANKRUPTCY COURT
            WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)
IN RE:                                 :
JAMES A. ORLANDO, II                   :  BK. No. 18-23134-GLT
NICOLE M. ORLANDO                      :
                      Debtors          :  Chapter No. 7
                                       :
CITIMORTGAGE, INC.                     :
                      Movant           :
                v.                     :  Hearing Date: NOVEMBER 15,
JAMES A. ORLANDO, II                   :  2018
NICOLE M. ORLANDO                      :
                and                    :  Hearing Time: 10:00 am
 NATALIE LUTZ CARDIELLO (TRUSTEE)      :
                      Respondents      :  Objection Date: OCTOBER 26,
                                       :  2018

 MOTION OF CITIMORTGAGE, INC. FOR RELIEF FROM THE AUTOMATIC STAY
     UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorney, Phelan Hallinan Diamond & Jones, LLP hereby, requests a

termination of the automatic stay and leave to foreclose on its mortgage on real property owned by

Debtors.

               1.     Movant is CITIMORTGAGE, INC.

               2.     Debtors, JAMES A. ORLANDO, II AND NICOLE M. ORLANDO, are

the owners of the premises located at 1319 BARR AVENUE, PITTSBURGH, PA 15205,

hereinafter known as the mortgaged premises.

               3.     Movant is the holder of a mortgage, original principal amount $86,250.00 on

the mortgaged premises, that was executed on July 11, 2003.

               4.     Movant wishes to institute foreclosure proceedings on the mortgage because

of Debtors' failure to make the monthly payment required thereunder.

               5.     As of September 18, 2018, the principal balance owed on the loan is

$61,291.76.
Case 18-23134-GLT         Doc 48    Filed 10/08/18 Entered 10/08/18 17:18:51           Desc Main
                                    Document     Page 2 of 4


               6.       As of September 18, 2018, interest in the amount of $3,997.00 has accrued

since the application of the last payment received from the Debtor.

               7.       As of September 18, 2018, the following charges, fees and costs have been

added to the balance of the loan and are due and owing to Movant: Accrued Late Charges in the

amount of $96.55, Escrow Advance in the amount of $1,995.25, Pending Escrow Distribution in the

amount of $547.00, Foreclosure Fees and Costs in the amount of $3,805.06 and Servicing Fee in

the amount of $19.83.

               8.       As of September 18, 2018, the payoff due on the mortgage is $71,752.45.

               9.       As of September 18, 2018, Debtor has failed to tender payments for the

months of August 2017 through September 2018. The monthly payments for August 2017 through

March 2018 are $692.00.       The monthly payments for April 2018 through September 2018 are

$718.50, with accrued late charges in the amount of $96.55. The next payment is due on or before

October 1, 2018 in the amount of $718.50. The following charges, fees and costs have been added

and are due and owing to Movant: Accrued Late Charges in the amount of $96.55, Foreclosure

Fees and Costs in the amount of $3,805.06 and Servicing Fee in the amount of $19.83.

               10.      As of September 18, 2018, the amount necessary to reinstate the loan is

$13,768.44.

               11.      The fair market value of the premises is $130,000.00 based on an

appraisal/BPO August 16, 2018. A copy of the appraisal/BPO is attached hereto as Exhibit "A" and

made a part hereof.

               12.      According to the Debtors’ Chapter 7 Statement of Intention the property is

being SURRENDERED. A copy of the Chapter 7 Statement of Intention is attached hereto as

Exhibit "B", along with the supporting loan documents and Statement of Intentions.
Case 18-23134-GLT          Doc 48     Filed 10/08/18 Entered 10/08/18 17:18:51             Desc Main
                                      Document     Page 3 of 4


                13.     There are no junior lien holders.

                14.     There are no liens on the premises that are senior to Movant's lien.

                15.     Debtors not have claim an exemption in the premises..

                16.     The Debtors may have equity in the premises.

                17.     The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 7 Petition.

                18.     Movant has cause to have the automatic stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                19.     Movant specifically requests permission from the Honorable Court to

communicate with Debtors and Debtorss counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                20.     Respondent, NATALIE LUTZ CARDIELLO, Esquire, is the Trustee

appointed by the U.S. Trustee.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.      modifying the automatic stay under 11 U.S.C. § 362 of the Bankruptcy Code

with respect to the mortgaged premises as to permit the Movant, its successors or assignees, to

foreclose on its mortgage or take any legal or consensual action enforcement of its right to

possession of, or title to, said premises (such actions may include but are not limited to the signing

of a deed in lieu of foreclosure or entering into a loan modification agreement) and to allow the

purchaser of said premises at Sheriff's Sale (or purchaser's assignee) to take any legal or consensual

action for enforcement of its right to possession of, or title to, said premises; and
Case 18-23134-GLT     Doc 48     Filed 10/08/18 Entered 10/08/18 17:18:51                 Desc Main
                                 Document     Page 4 of 4




              b.    granting any other relief that this Court deems equitable and just.

                                           /s/ Jodi L. Hause, Esquire
                                           Jodi L. Hause, Esq., Id. No.90625
                                           Phelan Hallinan Diamond & Jones, LLP
                                           Omni William Penn Office Tower
                                           555 Grant Street, Suite 300
                                           Pittsburgh, PA 15219
                                           Phone Number: 215-563-7000 Ext 31502
                                           Fax Number: 215-568-7616
                                           Email: Jodi.Hause@phelanhallinan.com
                                           Attorney for Movant/Applicant
October 8, 2018
